Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of Group I (claims 1, 5, 7-8, 12-13, 15, 17-18, 20-25, 33, 36-37, 43, 45, 50-51, 83, 89, 117 (in part), 122 (in part), 129 and 132 (both in part)) in the reply filed on 09/01/2021 is acknowledged. In response to species election requirement, Applicants elected without traverse the variant CD155 polypeptide of SEQ ID NO: 1229. It is noted that in the Requirement for Restriction/Election mailed on 04/02/2021, Invention Group II (claims 91, 100, 102-103, 109, 116, 117 (in part), 122 (in part), 129, and 132 (both in part)) is actually drawn to a nucleic acid molecule encoding a variant CD155 polypeptide and a method of producing a variant CD155 polypeptide. 
2. Applicant’s preliminary amendment filed on 09/01/201 has been entered. Claims 1, 5, 7-8, 12-13, 15, 17-18, 20-25, 33, 36-37, 43, 45, 50-51, 83, 89, 117, 122, 129, 132, and 160-169 are pending and currently under consideration. 

Information Disclosure Statement
3. The information disclosure statement filed on 09/01/2021 and 06/07/2019 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

4. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 1, 5, 7-8, 12-13, 15, 17-18, 20-25, 33, 36-37, 43, 45, 50-51, 83, 89, 117, 122, 129, 132, and 160-169 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 1 is drawn to a variant CD155 polypeptide, comprising an IgV domain or a specific binding fragment thereof, an IgC domain or a specific binding fragment  Thus, claim 1 and its dependent claims encompass an enormous genus of variant CD155 polypeptides or fusion proteins comprising the variant CD155 polypeptides. However, 
For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the specification discloses variant CD155 polypeptides comprising particular substitutions at particular positions of the amino acid sequence of SEQ ID NO: 155 (page 191, paragraph [0407]; Tables 10-12). Each variant CD155 polypeptide comprises a particular substitution or a particular combination of substitutions in the amino acid sequence of SEQ ID NO: 155 (Tables 10-12). The specification also discloses the binding data and bioactivity data (Tables 10-12). However, such an instant disclosure is insufficient to support the broad scope of the claimed variant CD155 polypeptide or fusion proteins comprising the variant CD155 polypeptides
WO2014/089169 A2 teaches a variant CD155 polypeptide (poliovirus receptor or PVR) comprising an IgV domain and substitutions S72N, Q82K, or Q82K/S72N with reference to SEQ ID NO: 1 (page 16, paragraph [069]), which correspond to S52N, Q62K, and S52N/Q62K with reference to positions set forth in SEQ ID NO:47 of the  claimed functional variant CD155 polypeptides might be. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the instantly claimed invention.  

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 5, 7-8, 12-13, 17-18, 20-25, 33, 36-37, 43, 45, 117, 122, 129, 132, 162-164, and 167 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2014/089169 A2 (June 12, 2014). 
WO2014/089169 A2 teaches a variant CD155 polypeptide (synonym for poliovirus receptor, PVR) comprising an IgV domain and substitutions S72N, Q82K, or Q82K/S72N with reference to SEQ ID NO: 1 (page 16, paragraph [069]), which correspond to S52N, Q62K, and S52N/Q62K with reference to positions set forth in SEQ ID NO:47 of the present application (see the amino acid sequence of human PVR of SEQ ID NO: 1 on page 67, paragraph [0249]).The unmodified human PVR polypeptide of SEQ ID NO: 1 taught by WO2014/089169 A2 is at least 95% identical  SEQ ID NO: 47 of the present application (with only one amino acid residue being different at the position of 320 of SEQ ID NO: 47 of the present application). The PVR variant S72N had substantially reduced binding to CD226 as compared to wild-type PVR, whereas the PVR variant Q82K had increased binding to TIGIT as compared to wild-type PVR (page 64, paragraph [0236]). WO2014/089169 A2 also teaches a soluble variant PVR polypeptide, such as variant 1-Varaint 4 of human PVR (page 70) and a fusion protein comprising a human Fc (see, e.g., claim 7). WO2014/089169 A2 teaches a pharmaceutical composition comprising a PVR variant (see, e.g., claim 11). Furthermore, Variant 1 human PVR set forth in SEQ ID NO: 18 comprises substitutions at that correspond to S52 and Q62 of SEQ ID NO: 47 of the present application (page 70). WO2014/089169 A2 that these position, S and Q can be substituted by any amino acid residues (page 70, Variant 1 human PVR). 

Thus, the teachings of WO2014/089169 A2 meet the limitations of claims 1, 5, 7-8, 12-13, 17-18, 20-25, 33, 36-37, 43, 45, 117, 122, 129, 132, 162-164, and 167.
9. Claims 1, 5, 7-8, 12, 17-18, 20-25, 33, 117, 122, 129, and 132 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Khan et al. (Journal of Virology, 7167-7179, 2008). 
Khan et al. teach various CD155 variants comprising an IgV domain. The various CD155 variants, including V9I, V10I, Q12K, P18H, Y30H, N35S, M36T, H49L, G50S, E51G, G53R, M55V, Q60H, P64S, S65N, S65H, S67L, S69P, K70E, A81T, N85D with reference to positions set forth in human CD155 of SEQ ID NO:47 of the present application (Fig. 7). Khan et al. do not explicitly teach the properties recited in claims 20-25. However, since claims 20-25 depend from claim 1, the property recited in claims 20-25 would be inherent to the variant CD155 polypeptide of claim 1. Thus, the teachings of WO2014/089169 A2 meet the limitations of claims 1, 5, 7-8, 12, 17-18, 20-25, 33, 117, 122, 129, and 132.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
10. The following is a quotation of the second paragraph of 35 U.S.C. 112:

11. Claims 8 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claim 8 recites a limitation, “wherein the variant CD155 comprises a sequence of  amino acids that exhibits at least 855, 86%,…sequence identity to SEEQ ID NO: 47  or a specific binding fragment thereof”. Since the amino acid sequence of the specific binding fragment thereof is not defined, the claim is indefinite. 
(ii). Claim 18 recites “wherein the IgV domain or specific binding fragment thereof is the only CD155 portion of the variant CD155 polypeptide”. As written, the language is so ambiguous that it is unclear what the metes and bounds of the limitation are. 

Claim Rejections[Symbol font/0xBE]35 USC § 112(d)

12. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13. Claims 7 and 169 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(i). Claim 7 recites a limitation, “wherein the variant CD155 comprises up to 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 217, 18, 19, or 20 amino acid modifications compared to the unmodified CD155 polypeptide”. Claim 7 does not 
(ii). Claim 169 recites a limitation, “wherein the CD155 polypeptide comprises the sequence of amino acids set forth I SEQ ID NOS: 1229”.  Claim 169 omits the word “variant” in “the variant CD155 polypeptide” recited in claim 36. Thus, claim 169 fails to include all the limitations of claim 36 upon which it depends.

Pertinent Prior Art
14. The following prior art made of record is considered pertinent to Applicants’ disclosure but is not relied upon in the art rejection: 
US 9,327,014 B2 (Date of Patent: May 3, 2016).
US 2014/0186380 A1 (Pub. Date: Jul. 3, 2014).

Conclusion
15. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/                                                                                                                                                                                                      Examiner, Art Unit 1646
November 9, 2021